       Case 4:21-cv-00528-DPM Document 1 Filed 06/21/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAsJAMES
                               Central Division        By: __.....,,.f;,,,C--tf...C..9~~~

MARY HENSLEY,                                  Case No.    L/.°Jl/tf.V .:S~ 9'-0A
Plaintiff,
                                               COMPLAINT AND DEMAND FOR
V.                                             JURY TRIAL

Love Beal & Nixon PC,
                                                        This case assigned to D i s t r i c ¼ u ~
Defendant.                                              and to Ma·gistrate Judge       /14~        4: . /

       Plaintiff Mary Hensley ("Plaintiff'), through her attorneys, alleges the following

against Love Beal & Nixon PC ("Defendant")

                                    INTRODUCTION

       1.     Plaintiffs Complaint is based upon the Fair Debt Collection Practices Act

("FDCPA"), 15 U .S.C. § 1692 et seq., which prohibits debt collectors from engaging in

abusive, deceptive and unfair practices in connection with the collection of consumer debts.

                             JURISDICTION AND VENUE

       2.     Jurisdiction of the court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k.

       3.     Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part of

the events or omissions giving rise to the claim occurred in this District.

       4.     Because Defendant's conduct was aimed at, the effects of their conduct were

suffered in, and they transact business in Arkansas, personal jurisdiction is established

                                         PARTIES

       5.     Plaintiff is a natural person residing in Cleveland County, Arkansas.

       6.     Plaintiff is a "consumer" as defined by 15 U.S.C. § 1692a(3).

                                                               Hensley v. Love Beal & Nixon PC
                                            -1/5-            Complaint and Demand for Jury Trial
        Case 4:21-cv-00528-DPM Document 1 Filed 06/21/21 Page 2 of 5




       7.     Defendant is and holds itself out as a "debt collector" as defined by 15 U .S.C.

§ 1692a(6).

       8.     Defendant is an Oklahoma law and is located at 6621 N. Meridian Ave

Oklahoma City, OK 73116.

       9.     Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

                                FACTUAL ALLEGATIONS

       10.       Defendant is attempting to collect an alleged debt from Plaintiff.

       11.       Upon information and belief, Synchrony Bank assigned, sold, and/or

transferred to Defendant one or more debts owed by Plaintiff.

       12.       Upon information and belief, when Synchrony assigned Plaintiffs debts to

Defendant, the debts were already in default.

       13.       Upon information and belief, when Synchrony assigned Plaintiffs debts to

Defendant, Synchrony communicated to Defendant that Plaintiff was represented by Price

Law Group, APC and provided their contact information.

       14.       Despite having notice that Plaintiff was represented by counsel with respect

to her debts to Synchrony, on or about September 9, 2020, Defendant sent Plaintiff a

collection letter to collect on a consumer debt originating with Synchrony Bank.

       15.       On or about October 15, 2020, Plaintiffs counsel sent Defendant a letter

alerting that Defendant was sending collection attempts to Plaintiff in violation of

§ 1692c(a)(2).

                                                                  Hensley v. Love Beal & Nixon PC
                                              -2/5-            Complaint and Demand for Jury Trial
        Case 4:21-cv-00528-DPM Document 1 Filed 06/21/21 Page 3 of 5




        16.      Plaintiffs October 15 letter was received by Defendant on October 19.

        17.      For a second time, despite having notice that Plaintiff was represented by

counsel with respect to her debts to Synchrony, on or about November 3, 2020, Defendant

sent Plaintiff a collection letter to collect on a consumer debt originating with Synchrony

Bank.

        18.      On or about November 16, 2020, for a second time, Plaintiffs counsel sent

Defendant a letter alerting that Defendant was sending collection attempts to Plaintiff in

violation of§ 1692c(a)(2).

        19.      Plaintiffs November 16 letter was received by Defendant on November 23.

        20.      On or about April 15, 2021, Defendant obtained a default judgment against

Plaintiff from the Cleveland County District Court.

        21.      On or about April 23, 2021, despite having ample notice that Plaintiff was

represented by counsel, Defendant sent Plaintiff yet another collection attempt and attached

a copy of the default judgment obtained in the Arkansas state court.

        22.      Defendant sent Plaintiff at least three collection attempts in violation of

§ 1692c(a)(2).

        23.      Each one of Defendant's collection attempts caused Plaintiff stress,

confusion, anxiety, and to doubt the advice of her counsel.

        24.      Defendant's collection attempts further revived and increased Plaintiffs

feelings of despair and helplessness as she is unable to pay.

        25.      As a result of Defendant's conduct, Plaintiff has sustained actual damages

including but not limited to, embarrassment, emotional and mental pain and anguish.

                                                                Hensley v. Lore Beal & Nixon PC
                                             -3/5-            Complaint and Demand for Jury Trial
        Case 4:21-cv-00528-DPM Document 1 Filed 06/21/21 Page 4 of 5




       26.    Defendant's conduct induced stress, anxiety, and embarrassment in her daily

routines and duties.

       27.    Plaintiff has further spent time and money in attempting to resolve the

confusion and deception caused by Defendant.

                                         COUNTI

       28.    Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

       29.    Defendant violated the FDCPA. Defendant's violations include, but are not

limited to, the following:

                  a. By collecting or attempting to collect a consumer debt without

       complying with the provisions of 15 U.S.C. §§ 1692b to 1692j, inclusive.

                  b. By communicating with Plaintiff in connection with the collection of

       any debt when Defendant knew, should have known or could readily ascertain that

       Plaintiff was represented by an attorney with respect to such debts and had

       knowledge of such attorney's contact information. §1692c(a)(2).

                  c. By engaging in conduct the natural consequence of which was to

       harass, oppress, or abuse Plaintiff in connection with the collection of a debt.

       §1692d.

                  d. By using false, deceptive, or misleading representation or means in

       connection with the collection of any debt. § 1692e.

                  e. By using unfair or unconscionable means to collect or attempt to

       collect any debt. § 1692f.

                                                                Hensley v. Love Beal & Nixon PC
                                            -4/5-             Complaint and Demand for Jury Trial
        Case 4:21-cv-00528-DPM Document 1 Filed 06/21/21 Page 5 of 5




       30.    Defendant's acts, as described above, were done knowingly, intentionally or

willfully with the purpose of coercing Plaintiff to pay the alleged debt.

       31.    As a result of the foregoing violations of the FDCPA, Defendant is liable to

Plaintiff for declaratory judgment that Defendant's conduct violated the FDCPA, actual

damages, statutory damages, and attorney's fees and costs. §1692k.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Mary Hensley respectfully requests judgment be entered

against Defendant Love, Beal & Nixon P.C. for the following:

       A.     Declaratory judgment that Defendant violated the FDCPA;

       B.     Actual Damages pursuant to 15 U.S.C. 1692k(a)(l);

       C.     Statutory damages of $1,000.00 pursuant to 15 U.S.C. 1692k;

       D.     Costs and reasonable attorney's fees pursuant to 15 U.S.C. 1692k(3);

       E.     Awarding Plaintiff any pre-judgment and post-judgment interest as may be

              allowed under the law; and

       F.     Any other relief that this Honorable Court deems appropriate.

                             DEMAND FOR JURY TRIAL

       Please take notice that Plaintiff demands a trial by jury in this action.

Respectfully submitted,                    David A. Chami
                                           Bar No. 027585
                                           Attorney for Plaintiff Mary Hensley
                                           Price Law Group, APC
                                           8245 N. 85 th Way
                                           Scottsdale, Arizona 85258
                                           Telephone: (818) 600-5515
                                           E-mail: david@pricelawgroup.com


                                                               Hensley v. Love Beal & Nixon PC
                                            -5/5-            Complaint and Demand for Jury Trial
